ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                     )
                                                  )
URS Energy & Construction Inc.                    )   ASBCA Nos. 59685, 59686, 59687
                                                  )              59688,59689,59690
                                                  )              59691, 59692,60240
                                                  )              60241,60242, 60243
                                                  )              60244,60245
                                                  )
Under Contract Nos. FA3002-06-D-0001              )
                    FA8903-04-D-0004              )
                    DACA 78-03-D-0004             )
                    W91 GXY-06-C-0066             )
                    DAAA09-97-C-0025              )

APPEARANCES FOR THE APPELLANT:                        Nicole J. Owren-Wiest, Esq.
                                                      Tara L. Ward, Esq.
                                                       Wiley Rein LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Arthur M. Taylor, Esq.
                                                       Deputy Chief Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 14 April 2017




                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59685, 59686, 59687, 59688, 59689,
59690, 59691, 59692, 60240, 60241, 60242, 60243, 60244, 60245, Appeals of URS Energy
& Construction Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2